PER CURIAM.
On April 28, 2011, Appellee Franziska Schroff pleaded nolo contendere to the charge of DUI manslaughter. After a hearing on May 24, 2011, Schroff was sentenced to fifteen years in prison, with all but thirty months suspended, to be followed by community control and probation. The state asserts that the trial court erred by failing to impose the statutorily required mandatory minimum prison sentence of four years. We agree and remand for resentencing to include the mandatory minimum term. See State v. Schumacher, 99 So.3d 632 (Fla. 1st DCA 2012).
REVERSED and REMANDED.
DAVIS, VAN NORTWICK, and ROWE, JJ., concur.